DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-20, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the step of incorporating a plurality of factors associated with the immunogenicity of the at least one epitope, wherein the plurality of factors comprises a first factor that can be used to calculate a peptide-level score and a second factor that can be used to calculate a sample-level score, wherein the second factor for calculating said sample-level score comprises the clonality of the disease-associated mutation.
DeLaMarre, et al (U.S. Patent Application Publication 2016/0069895 A1) teaches a method comprising obtaining a plurality of mutant sequences (paragraph 0013); identifying at least one epitope that derived from a disease-associated mutation (paragraph 0013); incorporating a plurality of factors associated with the immunogenicity of said at least one epitope (paragraph 0013); weighing said plurality of factors (paragraph 0101); assigning an immunogenicity score to said at least one epitope based on the weights of the plurality of factors (paragraph 0101); ranking said immunogenic mutated peptides based on said ranking result, wherein said immunogenic mutated peptides includes at least one epitope that may elicit T-cell response (paragraphs 0009, 0096, 0118; Fig. 4A); but fails to teach wherein the plurality of factors comprises a first factor that can be used to calculate a peptide-level score and a second factor that can be used to calculate a sample-level score, wherein the second factor for calculating said sample-level score comprises the clonality of the disease-associated mutation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        27 August 2022